                         UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF CALIFORNIA

            Professional Investors Security Fund I, A
   In re    California Limited Partnership                                Case No.     20-30908

                            Debtor(s)                                     Chapter        11




             CORPORATE OWNERSHIP STATEMENT (RULE 1010(b) AND 7007.1)

        Pursuant to Federal Rules of Bankruptcy Procedure 1010(b) and 7007.1 and to enable the
Judges to evaluate possible disqualification or recusal, the undersigned authorized officer for
Professional Financial Investors, Inc., the petitioner in the above-captioned bankruptcy case,
certifies that the following is a (are) corporation(s), other than a governmental unit, that directly or
indirectly own(s) 10% or more of any class of the petitioner’s equity interests, or states that there
are no entities to report under Federal Rules of Bankruptcy Procedure 1010(b) and 7007.1:




       None [Check if applicable]




  Date      November 20, 2020                       Signature
                                                                  Name: Michael Hogan
                                                                  Title: Chief Restructuring Officer




Case: 20-30908       Doc# 3      Filed: 11/20/20        Entered: 11/20/20 11:06:07     Page 1 of 1
